This action was brought to recover possession of certain personal property of the defendant. The case in part states that "the plaintiff claimed the property under a bill of sale from Milo *Page 360 
M. Belding to R. N. Archer, and offered to prove title to same in plaintiff by parol evidence, that of Frank K. Rodman, by his deposition. Defendant objected to this evidence on the ground that the bill of sale was the best evidence. Objection sustained and the plaintiff excepted." In a contest over the contents and meaning of the bill of sale between the plaintiff and his vendor, Belding, the bill of sale must be the best evidence, and would have to be produced or its absence accounted for. But this rule only obtains between parties to the written evidence of (582) the contract, and where its enforcement is the substantial cause of action. Here, the parties to this suit are not the parties to the bill of sale, and the same is a collateral matter. Carden v. McConnell,116 N.C. 875. On the trial of a case where the title to personal property is in issue between parties other than those to the contract, we can see no objection to the plaintiff's proving his title by parol testimony, even after he has failed to establish title by written bill of sale through inability to prove its execution. Such contracts are not required to be in writing, and they can be proved just as well by parol as by a writing. There was error.
NEW TRIAL.
Cited: S. v. Sharp, 125 N.C. 631.